Title: From John Adams to George Poindexter, 27 June 1798
From: Adams, John
To: Poindexter, George


To the young Citizens of Richmond in Virginia
Gentlemen.
Philadelphia June 27 1798

An Address has been transmitted to me from the youth of Richmond, Subscribed by J. H. Fouchee as Chairman and Geo Poindexter as Secretary.
There is very visible in it, the gallant Spirit of youth, unenervated by Effeminacy, and worthy as far as Ennergy and decision will go, worthy of the best of Causes.
If there are Indications of Prejudices and Misinformation, they are the more to be lamented.
Your Option of Unanimity and Death, or Victory, if your Country should be invaded does you honour. Your Government, Young Gentlemen has no disposition to Oppression.
Military Preparations in our Hours of Relaxation, are elegant Amusements and Salubrious Exercises, for young Men, and calculated to give Strength and Activity to their Bodies, as well as Energy to their Minds, which rather qualify than disable them to gain a future Livelyhood.
A martial Spirit is not easily dissipated when it is once raised and I hope it will long continued as a ground of Confidence & Safety to our Country.
If one Part of the Citizens array themslves against the lawful, just Government of their own Choice, as has been done no ruling in Justice and Mercy, as has been done more than once though at present there is no apparent danger of such disorders, it will be proper for you my young Friends if called upon, to Use your Arms, with all the Fire And Ardor Vivacity and Fire you profess and undoubtedly possess, to bring them to Submission to the Laws.
Your Fathers and You may differ in Opinion according to your Judgments and your Consciences, and exercise your Rights with perfect freedom. But I presume that both will agree with me that We ought to love our own Country better than any other to keep the Peace inviolate, and yeild a ready submission to the Laws
John Adams